Citation Nr: 1208764	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  07-18 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 20, 2006.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to January 1972 and from April 1972 to March 1976.  

This appeal is before the Board of Veterans' Appeals (Board) on appeal following rating decisions of the Department of Veterans Affairs Regional Offices in Togus, ME; Providence, RI; and Hartford, CT.  A July 2005 rating decision granted service connection for PTSD and assigned a 30 percent rating effective March 2, 2005.  December 2005 and September 2006 rating decisions continued the 30 percent rating.  A March 2008 rating decision increased the rating assigned to 50 percent disabling, effective June 20, 2006.  The multiple rating decisions have resulted in "staged" ratings as characterized on the previous page.  The claims file has been transferred to the jurisdiction of the Hartford VARO during the pendency of the appeal.  In a November 2010 decision, the Board denied a rating in excess of 30 percent for PTSD prior to June 20, 2006 yet granted a 70 percent rating effective June 20, 2006.  Pursuant to a June 2011 Joint Motion for Partial Remand (JMPR), a July 2011 order by the Court of Appeals for Veterans Claims (Court) remanded the matter of an increased initial rating in excess of 30 percent prior to June 20, 2006; the appeal regarding the rating from that date was dismissed.

The Board notes that the issue of entitlement to TDIU was remanded in its November 2010 decision.  The JMPR and Court order did not address the matter of TDIU.  It therefore remains pending for development and adjudication by the RO.

The Board also notes that, since the JMPR and Court order, additional VA and Vet Center treatment records have been received indicating treatment from 2009 through 2011.  However, as the only issue remaining before the Board pertains to an increased rating for PTSD prior to June 20, 2006, these newly received records are not relevant to the matter at hand.




FINDINGS OF FACT

1.  Prior to March 9, 2006, the Veteran's PTSD the impairment from the Veteran's PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From March 9, 2006 (but not earlier), the Veteran's PTSD has been manifested by a greater level of social and occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to March 9, 2006, the criteria for an evaluation in excess of 30 percent for PTSD were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Code 9411 (2011).

2.  From March 9, 2006 to June 20, 2006, the criteria for a 70 percent disability rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background 

On March 2005 VA examination, it was noted that the claims file was reviewed.  The Veteran reported that he couldn't keep a job.  His last job ended in December 2004 as a health educator.  He indicated that he was let go because he didn't meet the requirements under the new grant.  On mental status examination, he was cooperative and pleasant, and appeared to be reliable in his self-report.  He was neatly dressed and groomed.  He was not withdrawn or agitated.  There was no evidence of motor retardation or motor abnormalities.  He denied any visual, auditory, or tactile hallucinations and was oriented times four.  There was no evidence of an altered level of consciousness.  His concentration was unimpaired and abstract thinking was intact.  He denied any obsessive thinking or compulsive behaviors.  He described himself as "always on guard".  His affect was one of anxiety.  He denied any suicidal or homicidal ideations.  He stated that he had attempted suicide by overdose on a number of occasions, but had denied a history of assaultive behavior.  There was no evidence of impaired capacity to take care of himself.  He denied any symptoms of mania or panic attacks.  He stated that he was irritable.  The only person that he was close to was his wife.  He did not belong to any groups or clubs, and did not know any of his neighbors.  His traumatic service experiences were persistently re-experienced in the form of daily, recurrent, and intrusive distressing recollections and distressing dreams twice a month.  He had flashbacks and a persistent avoidance of stimuli associated with the trauma.  There was a markedly diminished interest in significant activities.  Persistent symptoms of increased arousal took the form of irritability, hypervigilance, and an exaggerated startle response.  He was diagnosed with chronic PTSD and personality disorder not otherwise specified with antisocial traits.  It was noted that there was a lack of employment.  The severity of his psychosocial stressors was severe.  He was assigned a Global Assessment of Functioning (GAF) score of 57.  The examiner found that the Veteran's PTSD had a minimal negative impact on his ability to obtain and maintain physical or sedentary employment, in point of fact, he was looking for work.  His PTSD caused him minimal interference with his social functioning.  

Treatment records from the Warwick Vet Center and the Providence VA Medical Center (VAMC) dated from 2005 through June 2006 showed continued treatment for PTSD. 

On March 9, 2006 Vet Center treatment, the treating social worker addressed the Veteran's need to seek balance among his commitments to his family, his school program, his part-time employment, and his own psychiatric trauma start-up project.  The Veteran reported that he had allotted several hours per day to each commitment, and his tendency to overreach was discussed as it caused him (as well as each of his commitments) to suffer.  The possibility of "putting first things first", completing his education and possibly postponing work on his start-up was discussed.  The treating social worker's assessment was chronic (severe) PTSD accompanied by a great deal of denial and avoidance regarding his symptoms and his diagnosis.  The social worker opined that the Veteran tended to be very passive in getting his personal needs met but went to extraordinary lengths to help others.  It was noted that the Veteran tended to overextend himself, "seeking elusive self-esteem by overcompensating for post-military years of purposeless drifting, while coping, in his own way, with PTSD symptoms of which he was largely unaware".

During May 16, 2006 Vet Center treatment, the Veteran reported that he felt like he was "in a full depression" and he did not know how to get out of it.  He reported that his sleep was very disturbed, and his wife had informed him that he was "wild" while asleep with legs and arms flailing, tossing and turning, and sweating.  He reported that he had been eating and smoking more, and he had no energy, no drive, and no libido.  He was taking Zoloft but believed he needed a medication adjustment, with which the treating social worker agreed.  He reported continuing family issues with increased stress due to his adult stepchild's move back into his home with her toddler child.  The treating social worker opined that the Veteran was suffering from another serious depressive episode, as the Veteran endorsed fleeting suicidal ideation but denied any plan or intention to act; he stated that his family responsibilities and his love for his family precluded taking any such action.

In a May 31, 2006 Vet Center report, the treating social worker opined that the Veteran tended to overreach in his desire to compensate for many years of untreated PTSD which resulted in a failed marriage, avoidance, workaholism and drifting.  The social worker opined that the Veteran was consequently experiencing a pile-up of stressors with family issues and commitments which were difficult to keep due to his profusion of activities of educational, work, and social-service nature.

On June 8, 2006 Vet Center treatment, the Veteran reported that he and his wife had been under a great deal of stress but had been able to arrange to get away by themselves for a long weekend to Washington, D.C.  He reported that he was overwhelmed by his schedule of daily duties but managed to "muddle through most of them".  He reported decreased concentration which hampered his task efficiency.

On June 19, 2006 VA treatment, the Veteran believed that his depression was improving, as he noticed that he was not isolating which had always been a sign of "decompensation" in the past.  He reported that he listened to people with PTSD problems and referred them to outside agencies, and at times his own symptoms were triggered by the problems of other people.  He endorsed symptoms including recurrent intrusive distressing memories; nightmares causing significant distress from traumatic triggers; active avoidance of environmental stimuli, triggers, thoughts, and images that may be reminders of the trauma (with a specific notation that he avoids the 4th of July, kids playing with toy guns, and warm rain); anhedonia; amnesia; restricted affect; social isolation; difficulty experiencing loving emotions; feeling detached and estranged from others; dissociative experiences when under stress; difficulty staying asleep with a worsened sleep pattern; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  

On mental status examination, the Veteran's mood was "even" and he showed no psychomotor abnormalities.  He was pleasant and cooperative with good eye contact.  His speech was normal in rate, volume, and tone.  His thought process was linear and goal-directed.  His thought content showed no evidence of ruminations or delusions, and he denied suicidal or homicidal ideations.  He denied any perceptual disturbances.  He was fully oriented to person, place, and time.  His attention/concentration, memory, insight, and judgment were each grossly intact.  The diagnoses included PTSD, depressive disorder not otherwise specified, panic disorder in remission, and nicotine dependence; a GAF score of 49 was assigned.  The treating clinical nurse specialist noted that the Veteran's PTSD had escalated due to finances, his mother-in-law's ill health, and relationship problems with his step-children, though his depression had improved with the initiation of the medication Citalopram.

On June 20, 2006 VA examination, it was noted that the claims file was reviewed.  The Veteran reported that he was currently married and had been married three times.  He reported that he currently provided "education on the street about PTSD" through the Vocational Rehabilitation Program at the VA Hospital.  He also worked part-times at the Blackstone Valley Advocacy Center.  He worked 20 hours a week and had been there since December 2005.  He felt uncomfortable at his current job and was very anxious about working.  He had trouble dealing with superiors and trusting their decisions.  He watched TV for relaxation.  He was unable to identify any other interests or hobbies even with prompts from the examiner.  He reported that he had no friends.  He rarely socialized other than what he was required to do for his job.  He had difficulty going out to eat with others and occasionally went out with his wife.  He had one friend who called frequently, but he never returned the calls.  

On mental status examination, the Veteran was dressed casually and his hygiene appeared good.  He was alert and oriented in all spheres during the evaluation.  His speech was clear.  He described his mood as a little anxious.  His affect was congruent.  He denied the presence of any delusions, or visual and auditory hallucinations.  There was no evidence of a formal thought disorder and his judgment seemed good.  His insights appeared to be good.  He denied any suicidal or homicidal ideations.  The Veteran's attention and concentration were good.  He reported the following symptoms of depression:  depressed mood, fatigue, sleep disturbance, and some concentration and memory problems.  He said he was forgetful and had trouble with short-term memory.  

The Veteran's PTSD symptoms included avoidance of people in crowds, fireworks, Iraq news reports, intrusive thoughts and memories about two to three times per week, as well as nightly nightmares.  He was hypervigilant, had an exaggerated startle response, sleep disturbance and difficulty concentrating.  He had difficulty with being told what to do at work.  He had increasing intrusive thoughts.  He was very isolated socially because any confrontation made him want to get away.  He was afraid that he would become angry and not know what to do next.  He was diagnosed with PTSD and depression secondary to PTSD.  He had employment problems and a GAF score of 50.  

The examiner noted that the Veteran was occupationally and socially impaired with deficiencies in most areas including work, family relations, judgment, thinking, and mood due to the symptoms outline above, which interfered with routine activities and affected his ability to function independently, appropriately, and effectively.  He had difficulty adapting to stressful circumstances including work or work-like setting and difficulty establishing and maintaining effective relationships.  His PTSD symptoms clearly affected him socially and occupationally in that he tended to isolate himself and avoided dealing with others for fear of how irritable or angry he may become towards them.  He also had difficulty concentrating due to intrusive thoughts, and was experiencing increased edginess and irritability in the last year.  Overall, some aspects of the Veteran's symptoms worsened over the last year and at this particular time his ability to maintain even part-time employment was questionable.  The Veteran was not sure how long he would be able to hang on to his current position given his reaction to being told what to do by his superiors at work.  
 
Records of VA examination and VA and Vet Center treatment after June 20, 2006 are not relevant to the matter before the Board.

II.  Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 5107(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

With regard to the Global Assessment of Functioning (GAF) scores assigned, the Board notes that the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DSM-IV, GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130.  Accordingly, a certain GAF score does not automatically equate to any particular percentage in the Rating Schedule.  Rather, it is but one factor to be considered in conjunction with all the other evidence of record.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings", whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Analysis

Taken as a whole, the medical evidence prior to March 9, 2006, shows that the impairment from the Veteran's PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, contemplated by a 30 percent rating, rather than the reduced reliability and productivity required for a 50 percent evaluation.  On March 2005 VA examination, concentration was unimpaired and abstract thinking was intact.  Although the Veteran's affect was one of anxiety, it was not described as flattened and he denied any symptoms of mania or panic attacks.  He reported that the only person he was close with was his wife.  Furthermore, on March 2005 VA examination, the examiner stated that the Veteran's PTSD had a minimal negative impact on his ability to maintain employment and caused minimal interference with his social functioning.  

At the time of the examination, the Veteran was assigned a GAF score of 57, which was indicative of moderate symptoms and this is consistent with the Veteran's assigned rating.  The Board notes that the Veteran did not show any speech impairment, difficulty in understanding complex commands, impairment in judgment or thinking, impairment in immediate or remote memory, or disturbances in motivation or mood, or endorse panic attacks.  Although he avoided stimuli associated with his trauma, had an exaggerated startle response, was irritable, had a markedly diminished interest in significant activities, did not belong to any groups or clubs, and did not know his neighbors, these symptoms were contemplated by the GAF score by the examiner who gave the March 2005 VA examination.  

Thus, the totality of the symptomatology and level of impairment associated with the Veteran's PTSD prior to March 9, 2006 were more consistent with the criteria for the 30 percent rating.  He had a close relationship with his wife, was actively looking for employment, and the impact of his PTSD symptoms on his occupational and social functioning was described as minimal.

In short, the Board finds that the evidence prior to March 9, 2006 is indicative of no greater impairment than that contemplated by the initial 30 percent rating assigned for PTSD at that time.  To that extent, the appeal is denied.

However, the Board concludes that from March 9, 2006, the Veteran's PTSD more nearly approximated the criteria for a 70 percent rating.  On that date, the treating social worker's assessment was chronic (severe) PTSD accompanied by a great deal of denial and avoidance regarding his symptoms and his diagnosis.  On May 16, 2006 Vet Center treatment, the Veteran reported that he felt like he was "in a full depression" and he did not know how to get out of it; his sleep was very disturbed and "wild"; he had no energy, drive, or libido; he had continuing family issues with increased stress; and he endorsed fleeting suicidal ideation.  The Veteran and the treating social worker agreed that his medication needed to be adjusted as he was suffering from another serious depressive episode.  Indeed, the treating social worker opined on May 31, 2006 that the Veteran tended to overreach in his desire to compensate for many years of untreated PTSD which resulted in a failed marriage, avoidance, workaholism and drifting, and he was consequently experiencing a pile-up of stressors with family issues and commitments which were difficult to keep due to his profusion of activities of educational, work, and social-service nature.  On June 19, 2006, A GAF score of 49 was assigned.  On June 20, 2006 VA examination, the examiner found that the Veteran had difficulty adapting to stressful circumstances, including work-like setting and difficulty establishing and maintaining effective relationships.  As such, the Board finds that a substantial number of the criteria for a 70 percent rating have been met, and the Veteran's evaluation should be increased accordingly to 70 percent for the period from March 9, 2006.

Based on the medical evidence of record, the Board also concludes that the Veteran's PTSD does not more nearly approximate the criteria for a 100 percent rating at any time.  At no point during the appeal period (prior to June 20, 2006) did the Veteran demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name to warrant a higher rating.  Furthermore, while his PTSD symptoms from March 9, 2006 are clearly of such degree as to result in severe social and occupational impairment, the Board concludes that the greater weight of the evidence is against finding that it is so severe as to result in total social and occupational impairment. 

With respect to occupational impairment, the Board finds that the weight of the evidence establishes that the Veteran's PTSD has had an effect on his employment, but did not render the Veteran totally impaired occupationally during the relevant appeal period: in 2006, he was able to work through the VA Vocational Rehabilitation Program.  

With respect to his social functioning, the Veteran's PTSD symptoms did not result in total impairment.  The record established the presence of moderately severe, not total, social impairment.

In summary, the Board concludes that from March 9, 2006 (but not earlier), the evidence supports an increased rating of 70 percent, but not higher.  To this extent, the appeal is granted.  38 C.F.R. § 4.3.

C.  Extraschedular Considerations

The Board has also considered whether higher ratings are warranted on an extra-schedular basis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Here, as discussed above, the rating criteria for the service-connected PTSD reasonably describe the Veteran's disability level and symptomatology for the designated appeal periods.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the above designated rating periods are adequate, and no referral for an extraschedular evaluation is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

IV.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, June 2007 and May 2008 letters informed the Veteran about how a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted. Id.  The appeal was subsequently readjudicated in a Supplemental Statement of the Case issued in October 2008.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  Additionally, the Veteran was provided proper VA examinations in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.


ORDER

Prior to March 9, 2006, an evaluation in excess of 30 percent for PTSD is denied.

From March 9, 2006 to June 20, 2006, a rating of 70 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


